United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-3413
                       ___________________________

  Catrice Cooper, Individually and on Behalf of All Others Similarly Situated;
  Kimberly Landy, Individually and on Behalf of All Others Similarly Situated

                     lllllllllllllllllllllPlaintiffs - Appellants

                                         v.

               Adam Glickman; Base Management Services LLC

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                 for the Eastern District of Arkansas - Central
                                 ____________

                             Submitted: May 5, 2021
                              Filed: May 10, 2021
                                 [Unpublished]
                                 ____________

Before GRUENDER, WOLLMAN, ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.
       In this employment action, Catrice Cooper and Kimberly Landy appeal after
the district court1 granted the parties’ joint motion to dismiss without judicial review.
After careful review, we conclude we lack jurisdiction over this appeal. See
Belle-Midwest v. Mo. Prop. & Cas. Ins. Guar. Ass’n, 56 F.3d 977, 978-79 (8th Cir.
1995) (generally, plaintiffs may not appeal order granting voluntary dismissal, except
where plaintiffs were legally prejudiced by conditions imposed by district court in
granting voluntary dismissal, and they did not acquiesce to conditions); see also Food
Marketing Inst. v. Argus Leader Media, 139 S. Ct. 2356, 2362 (2019) (to show
standing, appealing litigant must demonstrate it has suffered actual or imminent
injury that is fairly traceable to judgment below that could be redressed by favorable
ruling). Accordingly, we dismiss the appeal.
                          ______________________________




      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas.

                                          -2-